AMENDMENT NO. 2 TO LOAN AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of September 18, 2006, with respect to that certain Loan Agreement dated
as of September 19, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among ARVINMERITOR
RECEIVABLES CORPORATION, a Delaware corporation, as “Borrower,” ARVINMERITOR,
INC., an Indiana corporation in its capacity as the initial “Collection Agent,”
THREE PILLARS FUNDING LLC, a Delaware limited liability company, and SUNTRUST
BANK, a Georgia banking corporation, as “Lenders”, and SUNTRUST CAPITAL MARKETS,
INC., a Tennessee corporation, as “Three Pillars Agent” and as “Administrative
Agent”. Capitalized terms used and not otherwise defined herein are used with
the meanings attributed thereto in the Loan Agreement.

BACKGROUND

 

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments.

(a)          The definition of “Liquidity Termination Date” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Liquidity Termination Date” means, with respect to each of the Conduit Lenders,
the earlier to occur of (a) September 17, 2007, as such date may be extended
from time to time by such Conduit Lender’s Liquidity Banks in accordance with
its Liquidity Agreement, and (b) the occurrence of an Event of Bankruptcy with
respect to such Conduit Lender.

(b)          From and after the date, if any, when the Administrative Agent
notifies the Borrower and the Collection Agent in writing that it is reasonably
satisfied with the accuracy of a Monthly Report prepared after the date hereof,
Exhibit F to the Loan Agreement is hereby amended and restated in its entirety
to read as set forth in Exhibit 1 hereto.

2. Representations. In order to induce the Agents and the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Agents and
the Lenders that no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

3. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Collection Agent, the Lenders, the Agents and their
respective successors and assigns when the Administrative Agent shall have
received one or more counterparts of this Amendment, duly executed and delivered
by each of the parties hereto.

 

--------------------------------------------------------------------------------



4. Ratification. Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

<Signature pages follow>

 

-2-

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARVINMERITOR RECEIVABLES CORPORATION, AS BORROWER

 

By: /s/ Mary a. Lehmann

Name: Mary A. Lehmann

Title:

President and Treasurer

 

ARVINMERITOR, INC., AS INITIAL COLLECTION AGENT

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

Title:

Vice President and Treasurer

 

-3-

 



 

--------------------------------------------------------------------------------



THREE PILLARS FUNDING LLC, AS A CONDUIT LENDER

 

By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title:

Vice President

 

 

SUNTRUST BANK, AS A COMMITTED LENDER

 

 

By: /s/ Heidi M. Khambatta

Name: Heidi M. Khambatta

Title: Director

 

 

SUNTRUST CAPITAL MARKETS, INC., AS THREE PILLARS AGENT AND AS ADMINISTRATIVE
AGENT

 

By: /s/ Michael G. Maza

Name: Michael G. Maza

Title:

Managing Director

 

 

-4-

 



 

 